


110 HR 3201 IH: Respecting the Civil Liberties of

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3201
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Ms. Velázquez (for
			 herself and Ms. Linda T. Sánchez of
			 California) introduced the following bill; which was referred to
			 the Committee on Oversight and Government
			 Reform, and in addition to the Committees on the
			 Judiciary,
			 Homeland Security, and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Intelligence Reform and Terrorism Prevention
		  Act of 2004 to provide for an immigrant rights advocate on the Privacy and
		  Civil Liberties Oversight Board.
	
	
		1.Short titleThis Act may be cited as the
			 Respecting the Civil Liberties of
			 America's Vulnerable Act.
		2.Inclusion of an
			 immigrant rights advocate on the Privacy and Civil Liberties Oversight
			 Board
			(a)In
			 GeneralSection 1061(e)(1) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note) is amended
			 by adding at the end the following subparagraph:
				
					(F)Inclusion of
				Immigrant Rights AdvocateWhen making appointments the President
				shall ensure that not less than one member of the Board has significant
				experience in immigrant rights
				advocacy.
					.
			(b)Effective
			 DateThis section shall apply to the first appointment to the
			 Privacy and Civil Liberties Oversight Board after enactment of this Act and to
			 each appointment following that appointment.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the Privacy and Civil Liberties Oversight Board should meet with
			 representatives of various United States immigrant communities prior to each
			 Board report to Congress.
		
